Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 1 of 13




                 Exhibit C
    Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 2 of 13
11/28/2018            King-Devick Test, Inc., v. NYU Langone Hospitals, et al.   Darrell G. Schlange


                                                                                       Page 1
                         UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


        KING-DEVICK TEST INC.,                       )
                                                     )
                               Plaintiff,            )
                                                     )
        v.                                           ) No. 1:17-cv-09307(JPO)
                                                     )
        NYU LANGONE HOSPITALS,                       )
        NEW YORK UNIVERSITY,                         )
        STEVEN L. GALETTA, and                       )
        LAURA J. BALCER,                             )
                                                     )
                               Defendants.           )
        ___________________________)



                Video-recorded deposition of DARRELL G.
                                                     G.
                SCHLANGE,
                SCHLANGE, O.D.,
                          O.D., taken at Illinois
                                         Illinois College of
                Optometry,
                Optometry, 3241 South Michigan Avenue,
                                               Avenue,
                Chicago,
                Chicago, Illinois,
                         Illinois, before Donna M.
                                                M. Kazaitis,
                                                   Kazaitis,
                IL-CSR,
                IL-CSR, RPR,
                        RPR, and CRR,
                                 CRR, commencing at the hour
                of 1:54
                   1:54 p.m.
                        p.m. on Wednesday,
                                Wednesday, November 28,
                                                    28, 2018.
                                                        2018,


             ____________________________________________________
                                DIGITAL EVIDENCE GROUP
                           1730 M Street, NW, Suite 812
                                Washington, D.C. 20036
                                       (202) 232-0646


www.DigitalEvidenceGroup.com     Digital Evidence Group C'rt 2018                     202-232-0646
        Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 3 of 13
11/28/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.            Darrell G. Schlange

   1
   1              MR. KLUFT: I'm sorry. I don't mean              1
                                                                  1        A. Yes.
                                                                              Yes.
   2
   2       to interrupt you. Just for the record and for me,
                                                         me.      2
                                                                  2         Q. He was in your class.
   3
   3       Exhibit 11 is the whole packet of
                                          of new stuff?           3
                                                                  3         A. Yes.
                                                                                Yes.
   4
   4               MS. McCALLlON:
                        McCALLION: I think so.                    4
                                                                  4         Q. Do you recall what class you taught to
   5
   5               MR. KLUFT: Okay, fair enough.
                                              enough.             5
                                                                  5    him?
   6
   6                    McCALLION: That seemed to be the
                   MS. McCALLlON:                                 66        A. It would have been some of   of the,
                                                                                                               the.
   7
   7       best way to go there.                                  7
                                                                  7    probably the ocular anatomy course.
   8
   8               MR. KLUFT: As long as the reporter             8
                                                                  8         Q. Ocular anatomy.
   99      has a copy in the right order because mine is no       99        A. Possibly, in his first year or first
  10
  10       longer in the right order.                            10
                                                                 10    couple of years. And then after that it would
  11
  11                    McCALLION: Yeah, we've got that
                   MS. McCALLlON:                        that.   11
                                                                 11    have been maybe into vision therapy, vision care
  12
  12       Mine's in the order too.                              12
                                                                 12    for children that were on that list of
                                                                                                           of courses
  13
  13                McCALLION:
           BY MS. McCALLlON:                                     13
                                                                 13    that was in one of those documents.
  14
  14           Q. Okay. What you have in front of you. you,      14
                                                                 14         Q. So you may have taught him three
  15
  15       Exhibit 3, Professor, have you seen this before?      15
                                                                 15    classes?
  16
  16       This is your subpoena to testify here. (Document      16
                                                                 16         A. Probably, plus clinic.
  17
  17       tendered to the witness.)                             17
                                                                 17         Q. Plus a clinic.
  18
  18           A. I think this is one that I got 10 days         18
                                                                 18         A. Uh-huh. I don't remember the first
  19
  19       ago or so.                                            19
                                                                 19    time I met him, but I remember other times.
  20
  20           Q. I just wanted to make sure that you            20
                                                                 20         Q. All right. When Mr. Devick was a
  21
  21       had seen them before.                                 21
                                                                 21    senior, he worked on a senior project -- —
  22
  22           A. Yes.                                           22
                                                                 22         A. Uh-huh.

                                                   Page
                                                   Page 38
                                                        38                                                  Page
                                                                                                            Page 40
                                                                                                                 40

   11           Q. This is what gets you here in the room         1
                                                                  1         Q. --— for you; is that right?
   2
   2      today.                                                  2
                                                                  2            MR. KLUFT: Object to the form.
   33          A. I thought the first one got me in the           3
                                                                  3    BY MS. McCALLION:
                                                                                 McCALLlON:
   44     room.                                                   4
                                                                  4         Q. You can answer if you understand. If
   55           Q. The first one had you search for               5
                                                                  5    you don't understand, just ask me to rephrase it
   66     documents. Second one got you in the room.              66   or clarify it.
                                                                                  it.
   77          A. I see.                                          7
                                                                  7         A. Clarify.
   88           Q. So obviously you know Mr. Devick.              8
                                                                  8         Q. So there came a time where Mr. Devick
   99          A. Uh-huh.                                         99   was in your class --
                                                                                          —
  10
  10            Q. He was a student of
                                     of yours; right?            10
                                                                 10         A. Uh-huh.
  11
  11           A. Right.                                         11
                                                                 11         Q. --— right? As a senior?
  12
  12            Q. Do you recall when he was your                12
                                                                 12         A. Uh-huh.
  13
  13      student?                                               13
                                                                 13         Q. And he worked on a senior project.
  14
  14           A. Yes.                                           14
                                                                 14         A. Yes.
                                                                                 Yes.
  15
  15            Q. And when was that?                            15
                                                                 15         Q. Just remember to say "Yes" or "No."
                                                                                                               "No."
  16
  16           A. He graduated I think in '76 in that            16
                                                                 16         A. Yes.
                                                                                 Yes.
  17
  17      time period. So would have known him in the mid        17
                                                                 17         Q. Okay. Do you recall what the senior
  18
  18      '70s.                                                  18
                                                                 18    project was?
  19
  19            Q. Mid '70s. Do you recall when you              19
                                                                 19         A. It was the beginning of  of the
  20
  20      first met him?                                         20
                                                                 20    development of the King-Devick Test.
  21
  21               No.
               A. No.                                            21
                                                                 21         Q. And you -- —
  22
  22            Q. But he was a student of
                                         of yours.               22
                                                                 22         A. The official title was the proposed

                                                   Page
                                                   Page 39
                                                        39                                                  Page
                                                                                                            Page 41
                                                                                                                 41

                                                                                           Pages 38
                                                                                                 38 to 41
                                                                                                       41
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                            202-232-0646
        Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 4 of 13
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                  Darrell G. Schlange

   1
   1       King-Devick saccade test and its relation to the      1
                                                                 1         Q. Okay. Do you remember Mr. King being
   2
   2       Pierce saccade test and reading levels.               2
                                                                 2    your student?
   3
   3            Q. So we might as well just introduce            3
                                                                 3         A. Yes.
   4
   4       that as an exhibit. I1 see that you've got a copy     4
                                                                 4         Q. Do you remember Mr. Devick and
   5
   5       in front of you.
                       you.                                      5
                                                                 5    Mr. King working together on this paper?
   66           A. Oh, I1 assumed everybody had a copy of        6
                                                                 6         A. Yes.
   7
   7       that.                                                 7
                                                                 7         Q. Do you remember whether they were in a
   8
   8                 (Deposition Exhibit 4 was marked            8
                                                                 8    class together while working on this paper that
   99                 for identification.)                       99   you taught?
  10
  10       BY MS. McCALLION:
                     McCALLlON:                                 10
                                                                10         A. I believe they were in the same grade,
                                                                                                                 grade.
  11
  11            Q. So thaf
                        that'ss Exhibit 4. (Document            11
                                                                11    so they obviously were -- —
  12
  12       tendered to the witness.)                            12
                                                                12         Q. In the same class.
  13
  13                 Do you recall Mr. Alan King being          13
                                                                13         A. --
                                                                               — same class.
  14
  14       your student as well?                                14
                                                                14         Q. Okay.
  15
  15            A. Yes.
                     Yes.                                       15
                                                                15         A. So they were fellow students and in
  16
  16            Q. Do you recall the class that they were       16
                                                                16    the same class and there was a lot of
                                                                                                          of discussion
  17
  17       in while they were working on this project?          17
                                                                17    about the development of that.
  18
  18               MR. KLUFT: Object to the form, vague.        18
                                                                18              Alan King was one of of my TAs in the
  19
  19       You can answer.
                     answer.                                    19
                                                                19    ocular anatomy lab at that time. In the lab at
  20
  20                 Just for the witness' sake, if
                                                  if a          20
                                                                20    that time we had --
                                                                                        — it was in this building or the
  21
  21       lawyer has a technical issue with the way the        21
                                                                21    one next-door to us --— that had these long labs
  22
  22       question was asked --  —                             22
                                                                22    and at the end of it, you know, we had kind ofof a

                                                 Page
                                                 Page 42
                                                      42                                                          Page
                                                                                                                  Page 44
                                                                                                                       44

   11               THE WITNESS: I see.                          1
                                                                 1    prep room which often became like an office room.
   2
   2                MR. KLUFT: --    — a lawyer like me might    2
                                                                 2             So I was the instructor and we had
   33      object to the form. It doesn't mean --  —             3
                                                                 3    an assistant, another instructor, who I think was
   44               THE WITNESS: I understand.
                                           understand.           4
                                                                 4    Gary Porter, and then we had TA to help with the
   55               MR. KLUFT: --    — the other attorney has    5
                                                                 5    lab, set it up, help answer student questions, and
   66      done anything wrong.
                            wrong.                               66   that was Alan King.
   77               THE WITNESS: Sure.                           7
                                                                 7        Q. I see.
   88               MR. KLUFT: And it doesn't mean you           8
                                                                 8        A. And so the prep room could be used to
   99      don't answer the question.                            99   set up labs but also like an office. And so it --
                                                                                                                     —
  10
  10                THE WITNESS: Okay.                          10
                                                                10    obviously in 50 years I've done a couple hundred
  11
  11                MR. KLUFT: I just wanted to be clear        11
                                                                11    of
                                                                      of these different kinds of
                                                                                               of student projects and
  12
  12       in case you were thinking I'm being rude. I'm not    12
                                                                12    so forth but this one is quite vivid in my memory.
  13
  13       attempting to be.                                    13
                                                                13        Q. Why is that?
  14
  14                MS. McCALLION:
                          McCALLlON: He's very rude.   mde.     14
                                                                14        A. Because it was a situation where when
  15
  15       BY MS. McCALLlON:
                      McCALLION:                                15
                                                                15    lab wasn't going, we spent a lot of
                                                                                                       of time talking.
  16
  16             Q. All right. So let's
                                     lets just backtrack.       16
                                                                16    Other students would come in, and Steve Devick was
  17
  17                  So this paper here that you have in       17
                                                                17    one of
                                                                          of those. It was a situation, they were in
  18
  18       front of
                  of you, the proposed King-Devick saccade      18
                                                                18    their last year and they were in clinic, and it
  19
  19       test, right, and its relation to the Pierce          19
                                                                19    was a situation where we would talk about cases
  20
  20       saccade test and reading levels. This is familiar    20
                                                                20    that they had just seen.
  21
  21       to you.                                              21
                                                                21             For example, I mentioned this
  22
  22             A. Indeed, very much.                          22
                                                                22    before, I had this patient today, you know, and

                                                 Page
                                                 Page 43
                                                      43                                                          Page
                                                                                                                  Page 45
                                                                                                                       45

                                                                                                 Pages 42
                                                                                                       42 to 45
                                                                                                             45
www.DigitalEvidenceGroup.com                Digital Evidence Group C'rt 2018                                   202-232-0646
        Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 5 of 13
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                    Darrell G. Schlange

   11     everything checked out okay but the teacher says         1
                                                                   1            THE VIDEOGRAPHER:
                                                                                    VIDEOGRAPHER: We are now going
   2
   2      there's something wrong, something's going on,    on.    2
                                                                   2    back
                                                                        baek on the record
                                                                                    reeord at 2:51
                                                                                              2:51 p.m.
   33     this child is not reading where the child should         3
                                                                   3            THE WITNESS: Okay. Looking at
   44     be, several grade levels below.                          4
                                                                   4    Exhibit 5 --
                                                                                  -
   55               So we talked about that case. And              5
                                                                   5    BY MS. McCALLION:
                                                                               MeCALLION:
   66     it might have been three, four, maybe five other         66       Q. Right, yes.
   77     students that would come in. A lot of                    7
                                                                   7        A. --
                                                                               — again, this is the orientation card
                                                                                                                eard
   88     camaraderie.                                             8
                                                                   8    or the introductory
                                                                               introduetory card
                                                                                            eard just to make sure that
   99               So we would discuss, okay, what are            99   they get the concept
                                                                                     eoneept of
                                                                                             of eye movements and how to
  10
  10      some possibilities that we could do with this           10
                                                                  10    follow and read the numbers.
  11
  11      patient that maybe could help solve the dilemma of      11
                                                                  11        Q. And this is the Pieree
                                                                                               Pierce test; right?
  12
  12      the teacher that sent them here knowing that there      12
                                                                  12        A. This is the Pierce.
                                                                                           Pieree.
  13
  13      is a visual problem but when we do the typical          13
                                                                  13        Q. Did you teaeh
                                                                                       teach this in your lab in
  14
  14      exam nothing shows up, maybe we need to do              14
                                                                  14    1976?
                                                                        1976?
  15
  15      something different.                                    15
                                                                  15        A. More in clinic.
                                                                                       elinie.
  16
  16                So we explored different                      16
                                                                  16        Q. In the clinic,
                                                                                      elinie, in the clinic,
                                                                                                     elinie, okay.
  17
  17      possibilities. At that time the Pierce test was         17
                                                                  17        A. So in looking at this, discussion
                                                                                                      diseussion
  18
  18      there. So we would say well, let's
                                           lets try that.         18
                                                                  18    would come
                                                                              eome about. And concurrent
                                                                                              eoneurrent with this in
  19
  19                Well, the patient didn't do very              19
                                                                  19    society,
                                                                        soeiety, particularly
                                                                                 partieularly in the Chicago
                                                                                                     Chieago area, where
  20
  20      good, let's
                 lets try something else. And then another        20
                                                                  20    organizations, advocates
                                                                                       advoeates for helping children
                                                                                                             ehildren with
  21
  21      student would say, you know, one of    of the issues    21
                                                                  21    learning disabilities, that was kind of
                                                                                                             of the advent
  22
  22      with the Pierce test is that the test cards, they       22
                                                                  22    of
                                                                        of some of
                                                                                of those movements of
                                                                                                   of organizations that

                                                  Page
                                                  Page 46
                                                       46                                                            Page
                                                                                                                     Page 48
                                                                                                                          48

   11     require a large movement of  of the eye, not typical     11   really work on giving children with learning
   2
   2      like what you might find with, not typical like          2
                                                                   2    difficulties some special attention at school.
   33     what you might find with normal reading. So the          33   Prior to that they were kind of left alone, unless
   44     question was maybe we need to look at this another       44   they went to a private school.
   55     way and possibly explore other alternatives.
                                             alternatives.         55              So we got a lot of
                                                                                                    of these referrals
   66               So in looking at the Pierce test --—           66   because teachers --— we had a reputation that we
   77     and I'm sure that you've looked at that -- —             77   could sort out some of of these visual things. And
   88          Q. Is that a copy ofof the Pierce test              88   these children that teachers were concerned about
   99     right there?                                             99   because they just weren't performing, they were
  10
  10           A. Yes, uh-huh.                                    10
                                                                  10    great on the football field or soccer --— soccer
  11
  11              MR. KLUFT: Can we go off     off the record     11
                                                                  11    wasn't so much then --  — but there were good at
  12
  12      for a second?                                           12
                                                                  12    athletics they just couldn't read; they were
  13
  13              THE WITNESS: 1I think this is in the            13
                                                                  13    pretty good in math but they just couldn't read.
  14
  14      countersuit, the document.                              14
                                                                  14               So at that time we had the Pierce
  15
  15              MS. McCALLlON:
                       McCALLION: Yes, yes. We know               15
                                                                  15    test, which, again, they had to read these from
  16
  16      about that.                                             16
                                                                  16    left to right and so forth, and so they were like
  17
  17                Let's
                    Lef s just go off
                                  off the record.                 17
                                                                  17    15
                                                                        15 down.
  18
  18              THE VIDEOGRAPHER: We are going off              18
                                                                  18               So then you would get into the Card
  19
  19      the record at 2:43 p.m.                                 19
                                                                  19    2 and 3 which became increasingly difficult
  20
  20                (A recess was taken.)                         20
                                                                  20    because in this one here you had the lines to help
  21
  21                (Deposition Exhibit 5 was marked              21
                                                                  21    guide the eye as you went from left to right. And
  22
  22                 for identification.)                         22
                                                                  22    here the lines were missing, so now you had to

                                                  Page
                                                  Page 47
                                                       47                                                            Page
                                                                                                                     Page 49
                                                                                                                          49

                                                                                                Pages 46
                                                                                                      46 to 49
                                                                                                            49
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                                   202-232-0646
        Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 6 of 13
11/28/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.              Darrell G. Schlange

   1
   1      have good, what we call
                             eall saccades
                                  saeeades and fixation            11   different.
   2
   2      ability. And here everything compresses
                                       eompresses closer
                                                  eloser           2
                                                                   2               So the thought was, hey, let's
                                                                                                              lef s try
   3
   3      together. So it makes it even more difficult
                                             diffieult in          33   something different. So would mock up something
   4
   4      Card 3.                                                  44   like this and then try it on a patient. The kid
   5
   5                So in our discussion
                              diseussion we had, you               55   seemed to do better. You know, we don't have any
   66     know, those children
                      ehildren would often do very poorly on       66   norms, no set instructions, but it was that
   7
   7      this. So the question was, you know, they made a         77   process of
                                                                                 of enlightenment from the student side as
   8
   8      tremendous number of
                            of mistakes in going from here         88   well as hey, you know, maybe this will work.
   99     to there. And with eye movement and recordings
                                              reeordings we        99              So Alan King and Devick, or King
  10
  10      know today that that's a real tough task for a          10
                                                                  10    and Devick, kind of  of wanted to take this on as a
  11
  11      beginning reader with an immature visual system to      11
                                                                  11    project.
  12
  12      make that large movement from eight inches
                                              inehes or so.       12
                                                                  12         Q. Right.
  13
  13                So a lot of
                             of the kids have issues              13
                                                                  13         A. Okay. We saw the problems with what
  14
  14      with that, and that's why when they're reading a        14
                                                                  14    we had. We saw the patients that had these
  15
  15      regular book they kind of
                                 of go to the end of
                                                  of one          15
                                                                  15    problems that were hard to diagnose or to identify
  16
  16      line and get lost or skip lines or words and so         16
                                                                  16    as to what's
                                                                              whaf s wrong. And we found that, you
  17
  17      on.                                                     17
                                                                  17    know --— because on these second and third cards
  18
  18                So in our discussion
                              diseussion it became,
                                            beeame, you           18
                                                                  18    they just couldn't do it as well.
                                                                                                     well.
  19
  19      know, maybe we need to do something a little            19
                                                                  19               So we found that there seemed to be
  20
  20      differently where it's more like not eight inches
                                                     inehes       20
                                                                  20    some benefit in making these numbers on the
  21
  21      saccade
          saeeade eye movement, but something that resembles      21
                                                                  21    King-Devick here more random-like but not just
  22
  22      a little bit more reading, the actual
                                         aetual reading,
                                                reading.          22
                                                                  22    left-right, left-right, but make it more like a

                                                       Page
                                                       Page 50
                                                            50                                                 Page
                                                                                                               Page 52
                                                                                                                    52

   1
   1      which we know involves these little eye movements        1
                                                                   1    reading situation.
   2
   2      that go across the page and so began to play             2
                                                                   2              So here we had these eight
   3
   3      around with that idea.                                   3
                                                                   3    different lines and five on each. So here you had
   4
   4                Again, this was a very, from an                4
                                                                   4    40 different numbers that they had to read. So it
   5
   5      instructor, this is a very positive kind ofof an         5
                                                                   5    kind of
                                                                             of clicked with them and here you had 30, you
   66     interaction. I'm sure you had it in law school           66   know, 15 and 15.
   7
   7      where you had certain professors that things             7
                                                                   7              So you had more stimuli that the
   8
   8      clicked, or if
                       if you taught, that you had certain         8
                                                                   8    patient had to read more numbers. So you had a
   99     students where you get the sense that, yeah, they        99   larger sampling ofof their reading ability. And
  10
  10      get it.
              it You know, you can see the mind going             10
                                                                  10    they started to kind of
                                                                                              of play around with the
  11
  11      into, yeah, this is the problem and these are           11
                                                                  11    format of
                                                                                of this and try it on their patients.
  12
  12      options, and you can just see the whole discerning      12
                                                                  12              So at this point it was just, you
  13
  13      process underway.                                       13
                                                                  13    know, hey, this is an idea I have and the back and
  14
  14                So with the different students in             14
                                                                  14    forth of
                                                                              of discussion, it was very rich.
  15
  15      that office area in the back ofof the lab, we           15
                                                                  15         Q. So did you work with King and/or
  16
  16      explored a lot ofof different things. There were        16
                                                                  16    Devick to create the King-Devick Test?
  17
  17      obviously with five or six students other points        17
                                                                  17         A. I would say that, you know, in this
  18
  18      of
          of discussion, but these were very refreshing to        18
                                                                  18    case in the format of
                                                                                            of students interacting on
  19
  19      me. And it was like, you know, you just  just observe   19
                                                                  19    cases they've seen, the discussion really started
  20
  20      this and you kind of of help them along but you see     20
                                                                  20    with them, you know.
  21
  21      that they're starting to come up with something         21
                                                                  21         Q. With them.
  22
  22      creative and something new and something                22
                                                                  22         A. With them and their patients. So they

                                                       Page
                                                       Page 51
                                                            51                                                 Page
                                                                                                               Page 53
                                                                                                                    53

                                                                                             Pages 50 to 53
                                                                                                         53
www.DigitalEvidenceGroup.com                    Digital Evidence Group C'rt 2018                             202-232-0646
        Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 7 of 13
11/28/2018                    King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                   Darrell G. Schlange

   11     came up with some of   of these ideas and looking at    11   complete that as well as a separate set of of data,
                                                                                                                     data.
   2
   2      what are the options available at that time. This       2
                                                                  2    the errors.
   33     was pretty much it or just doing, you know, taking      33               So it was generated by patients
   44     a pencil and seeing how the patient does that           44   that we had, a lot of of discussion we had, ideas
   55     movement.                                               55   that floated around, and looking at some of the
   66                So a lot of
                              of the creativity really            66   problems with the Pierce in its construction and
   77     was generated at their level. We would have some        77   in its evaluation ofof the data and how do you
   88     discussions and maybe modify it and so on. But a        88   relate that to patient care.
   99     lot of
              of the basic concepts, the creativity, you          99               That was a huge problem. The
  10
  10      know, we bounced these ideas around among each         10
                                                                 10    concept of, you know, let's lets have something that we
  11
  11      other and 1I would say as a mentoring on my part it    11
                                                                 11    can get a number on, a score on, not just look at
  12
  12      was more to keep them focused on it and to, you        12
                                                                 12    the eyes, but something we can get a score on, but
  13
  13      know, work out a plan as to how we could really        13
                                                                 13    it fell short in those two major areas.
  14
  14      test this out.                                         14
                                                                 14                So the development of  of the
  15
  15           Q. So is it fair to say that the                  15
                                                                 15    King-Devick worked around those and tried to
  16
  16      King-Devick Test is based on the Pierce test?          16
                                                                 16    accommodate those errors by changing the pattern
  17
  17           A. In terms of of a major --
                                          — that was one of      17
                                                                 17    of
                                                                       of the saccades
                                                                                saeeades and the number of, what constitute
  18
  18      the major problems that the Pierce test had is         18
                                                                 18    a failing and a passing score, determining
  19
  19      that it had these large saccades.
                                   saeeades.                     19
                                                                 19    standard deviations on those different scores for
  20
  20                 A second problem was that the score         20
                                                                 20    kids at different age levels.
  21
  21      that you got at the end had just a mean, an            21
                                                                 21                In their study they also went back
  22
  22      average score, and there were no standard              22
                                                                 22    to do that for Pierce using Pierce's data to come

                                                  Page
                                                  Page 54
                                                       54                                                          Page
                                                                                                                   Page 56
                                                                                                                        56

   1
   1      deviations for that data.                               1
                                                                  1    up with standard deviations which gave that test a
   2
   2                 A standard deviation in many of   of         2
                                                                  2    great improvement. But the Pierce, when this
   3
   3      these tests, even today, gives you a criteria for       3
                                                                  3    started going, the Pierce test pretty much, you
   4
   4      success or failure. So if
                                  if on a test like this you      4
                                                                  4    know, didn't last very long.
   5
   5      have a mean and you have a standard deviation, and      5
                                                                  5         Q. Do you think the King-Devick Test is
   66     the performance goes outside of  of that standard       66   an improvement upon the Pierce test?
   7
   7      deviation, that is a common criteria that we use        7
                                                                  7         A. Huge. But, again, looking at 50
   8
   8      in many tests, perceptual tests as well as a            8
                                                                  8    years, I1 have worked with a lot of   of students and a
   99     failing score.                                          99   lot of
                                                                           of different projects, it's
                                                                                                    if s just what, you
  10
  10                 So if
                        if you have that data and you            10
                                                                 10    know, it's
                                                                                ifs what a teacher would like, the students
  11
  11      have this standard deviation and if if the score the   11
                                                                 11    are connecting and going that extra mile and
  12
  12      child gets is below that, they fail that score.        12
                                                                 12    they're letting their creativity just sort ofof go
  13
  13      Pierce did not have that.                              13
                                                                 13    off, and sometimes you have to kind of      of reign them
  14
  14                 So it was kind of
                                    of like, you know.
                                                  know,          14
                                                                 14    in a little bit. But it was a good experience,
                                                                                                              experience.
  15
  15      we got numbers here. But, you know, and Pierce         15
                                                                 15    which is why it'sifs still very vivid in my memory.
  16
  16      also just looked at --
                               — came up with one score. He      16
                                                                 16         Q. Okay. Just looking at the King-Devick
  17
  17      would factor in the time it took to complete this      17
                                                                 17    Test.
                                                                       Test I1 know you have your own copy. We can use
  18
  18      test and do a formula to take into consideration       18
                                                                 18    the copy of of the King-Devick Test that's
                                                                                                                thaf s in that
  19
  19      errors, mistakes that they made, but it would be       19
                                                                 19    paper that I1 gave to you.
                                                                                               you.
  20
  20      one score that was the result ofof the test.           20
                                                                 20         A. Sure. This one?
  21
  21                 With the King-Devick, and still             21
                                                                 21         Q. Right, you have that Exhibit 4. And
  22
  22      today, there was looking at the time it takes to       22
                                                                 22    you got to flip to the end a little bit. There's

                                                  Page
                                                  Page 55
                                                       55                                                          Page
                                                                                                                   Page 57
                                                                                                                        57

                                                                                               Pages 54
                                                                                                     54 to 57
                                                                                                           57
www.DigitalEvidenceGroup.com                 Digital Evidence Group C'rt 2018                                   202-232-0646
       Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 8 of 13
11/28/2018                   King-Devick Test, Inc., v. NYU Langone Hospitals, et al.            Darrell G. Schlange

   1      numbers on the bottom right. Do you see those?       1   also teaching something called the Vinset Test?
   2      The number I'm looking at is 298340.                 2        A. No. I mean it was there. It used
   3               MR. PERKINS: These little numbers           3   letters, I think, instead of numbers. The
   4      right here, 340.                                     4   clinical situation we were dealing with is those
   5               THE WITNESS: Yes, okay.                     5   that often were referred in for academic issues,
   6      BY MS. McCALLION:                                    6   and these might be first grader, second. And it
   7           Q. So I'm just looking at the spacing of        7   was a real issue because they didn't want to read,
   8      the numbers on this test card.                       8   you know, you get the whole, the whole global
   9           A. Uh-huh.                                      9   thing of, you know, a child begins to have
  10           Q. Right? You have this in front of you,       10   behavioral issues if they can't function in a
  11      the 298340?                                         11   classroom.
  12           A. Yeah.                                       12               So many of those kids had poor
  13           Q. Did you work with Mr. Devick and            13   recognition skills. So letters, even though it
  14      Mr. King --                                         14   seems simple, were difficult. And there's a thing
  15           A. Uh-huh.                                     15   called visual verbal processing and it's a
  16           Q. -- on designing this particular card?       16   perceptual motor kind of a thing. When the child
  17           A. Yeah, there were several different          17   looks at it, they have to interpret and then they
  18      editions to that, as I recall. Eventually the key   18   have to verbalize it, and that whole process,
  19      thing was to be random but the numbers close        19   visual-verbal, is delayed in children that have
  20      enough to where it would simulate typical reading   20   these learning related problems.
  21      ability, reading eye movements.                     21               So that was more difficult for them
  22                 So we had different editions that        22   when there were letters instead of numbers.

                                                Page 58                                                  Page 60

   1     they would come up with and maybe try it on a         1    Numbers were easier for them to understand.
   2     patient, just kind of like testing it out in a        2              So that's why that test was
   3     preliminary way to see, you know, how does this       3    available, but we didn't really focus much on it.
   4     work.                                                 4         Q. Do you remember teaching anything
   5          Q. Okay.                                         5    called the Gilbert Test?
   6          A. Yeah, that was kind of try something,         6         A. I was not familiar with the Gilbert
   7     what's our impression, let's modify it, and it was    7    Test until a couple of the papers that came out
   8     that kind of a process.                               8    after the New York study was done that made
   9          Q. So the spacing there serves an                9    reference to the Gilbert Test. But we did not
  10     important function; right?                           10    discuss the Gilbert at that time.
  11          A. Yes.                                         11         Q. Do you remember the year of the
  12          Q. And it's because it better measures          12    New York study you just referred to?
  13     how people read?                                     13         A. I think it was, the paper was '83
  14          A. The eye movements involved are closer        14    possibly, something like that. Somewhere in my
  15     to what reading eye movements are. More so than      15    piles here I have the date of that. I was at that
  16     the example of where it's eight inches,              16    point, the Gilbert was not in any academic
  17     left-right, left-right.                              17    importance to us.
  18                So in that respect it was                 18         Q. Okay.
  19     constructed to be more similar to reading eye        19         A. Just on that point. Since going back
  20     movements as we would measure.                       20    to the Gilbert Test, after hearing about it and
  21          Q. And do you recall around the same time       21    knowing that it is mentioned in the subpoena --
  22     when you were working with Mr. King and Devick       22    did I teach it? It's quite dramatic what was

                                                Page 59                                                  Page 61

                                                                                        Pages 58 to 61
www.DigitalEvidenceGroup.com               Digital Evidence Group C'rt 2018                            202-232-0646
        Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 9 of 13
11/28/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                  Darrell G. Schlange

   1
   1      and Mr. Devick handed you the final senior paper.         11              One was thoroughness of research;
   2
   2           A. Uh-huh.                                           2
                                                                    2    efficiency and ability to meet deadlines; 3,
   3
   3           Q. And that's what we have in front of               33   ability to work independently; 4, quality and
   4
   4      us, I believe.                                            44   organization ofof writing; 5, grammar, spelling,
                                                                                                                 spelling.
   5
   5           A. Sure.                                             55   punctuation, follow the syllabus guidelines; and
   66          Q. Do you remember your impression of     of it      66   6, completeness of referencing.
   7
   7      at the time?                                              7
                                                                    7               Just looking at, you know, not to
   8
   8           A. The whole idea of     the project was very
                                      ofthe                         88   make any judgments at this point, but there were
   99     excellent and positive and, you know, brought             99   more references that we did look at at that time
  10
  10      something new to the profession that we didn't           10
                                                                   10    than what are listed here in the final document.
  11
  11      have before.                                             11
                                                                   11         Q. Do you recall what those references
  12
  12           Q. Do you remember what grade you gave              12
                                                                   12    were?
  13
  13      them?                                                    13
                                                                   13         A. Well, some of the work of like Helen
  14
  14           A. 1I don't. 1I hear that it was a B.               14
                                                                   14    Robinson, people like that.
  15
  15      I've heard that for years.                               15
                                                                   15         Q. So Helen Robinson --    —
  16
  16           Q. You don't remember.                              16
                                                                   16         A. You know, other people, even Pierce.
  17
  17           A. I1 know it was a recognized paper. You           17
                                                                   17    So I don't want --— I'm not certain that it was a
  18
  18      know, having taught for many years and having this       18
                                                                   18    B. I have always viewed this as an excellent
  19
  19      experience where, you know, maybe the student            19
                                                                   19    paper. We don't just look at the outcome of the
  20
  20      doesn't feel they got the grade they deserved or         20
                                                                   20    study and what all the work is involved, these
  21
  21      whatever, and, you know, years later we'll see           21
                                                                   21    other parameters involved. But the word is that I
  22
  22      them at a meeting and we'll laugh about it and           22
                                                                   22    gave them a B. I do not recall that.

                                                   Page
                                                   Page 74
                                                        74                                                        Page
                                                                                                                  Page 76
                                                                                                                       76

   11     maybe go have a drink and it's
                                    ifs history.                    1
                                                                    1        Q. Okay. Well, we'll --
                                                                                                  —
   2
   2                 This, you know, I1 never imagined --  —        2
                                                                    2        A. It wasn't just based on one factor.
                                                                                   wasn'tjust
   3
   3      1I know that this has been mentioned numerous times       3
                                                                    3    It was based on other things because, again, we
   44     that it was a B. And, again, 1I have no record            4
                                                                    4    wanted them a learning experience in the whole
   5
   5      that it was a B, but it has been an issue and 1I          5
                                                                    5    field of
                                                                               of doing research and putting it together
   66     never imagined that I1 would have to discuss this         66   for a publication.
   77      in a subpoena in federal court.                          7
                                                                    7         Q. You said a little bit earlier that
   88           Q. I1 can imagine.                                  8
                                                                    8    this paper, their senior paper, was a recognized
   99           A. I1 do want to mention that it isn't              99   paper. What do you mean by that?
  10
  10      just one criteria. A basic purpose of  of this course    10
                                                                   10         A. What I mean by that is that even
  11
  11       is to help the student understand the scientific        11
                                                                   11    though at that time it was kind ofof at meetings
  12
  12      method so they're better able to discern whafwhat'ss a   12
                                                                   12    would be spread by kind of  of word of
                                                                                                              of mouth and, you
  13
  13       good study, whaf
                        what'ss bad, for the benefit of
                                                      of their     13
                                                                   13    know, at some meetings it might be focused on
  14
  14      patients. Not that they're going to do research          14
                                                                   14    child care, reading and vision, you know. It used
  15
  15       in their practice, their clinical practice, but         15
                                                                   15    to start to come forth that hey, you know, those
  16
  16      that they know what to look for, what's
                                                whaf s good        16
                                                                   16    guys had an interesting idea.
                                                                                                   idea.
  17
  17                     what'ss good research, what isn't.
          publication, whaf                                        17
                                                                   17               So at that point it was basically
  18
  18                 At that time I1 know we had the same          18
                                                                   18    at meetings, check this out, you know, and people
  19
  19       criteria. Today we have criteria, because today         19
                                                                   19    would check it out and like it.
  20
  20       our students still do this, today we use six            20
                                                                   20         Q. Were these meetings before they handed
  21
  21      points. I1 think there might have been five at           21
                                                                   21    in the final paper to you?
  22
  22      that point.                                              22
                                                                   22              No.
                                                                              A. No.

                                                   Page
                                                   Page 75
                                                        75                                                        Page
                                                                                                                  Page 77
                                                                                                                       77

                                                                                                Pages 74
                                                                                                      74 to 77
                                                                                                            77
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                                  202-232-0646
    Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 10 of 13
11/28/2018                      King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                Darrell G. Schlange

   1
   1           Q. Okay. It was meetings after they had             1
                                                                   1    the original King-Devick was like and just kind of
   2
   2    handed in the final paper.                                 2
                                                                   2    tweak it around a little bit.
   3
   3           A. Yeah.                                            3
                                                                   3              So it was like for an internal
   4
   4           Q. Do you know how people learned of
                                                 of it?            4
                                                                   4    thing that students, maybe some faculty would go
   5
   5           A. A lot that, and when it was done,
                                              done.                5
                                                                   5    in and sort that out. But the way it spread
   66   included
        ineluded in the battery of
                                of tests that New York             6
                                                                   6    outside of
                                                                                 of the institution was more by at a
   7
   7    did.                                                       7
                                                                   7    meeting and just, you know, word of    of mouth.
   8
   8           Q. When was that?                                   8
                                                                   8         Q. Okay. So do you recall having a copy
   99          A. I think that was in the early '80s.
                                          early'80s.               99   of
                                                                        of their senior paper and physically giving it to
  10
  10           Q. Okay. So just going back
                                      baek to when                10
                                                                  10    the library?
  11
  11    Mr. King and Mr. Deviek
                         Devick handed you this paper, was        11
                                                                  11         A. I don't know how that happened. I
  12
  12    there a policy
                poliey at the time at the school
                                          sehool to give          12
                                                                  12    just know that the library somehow ended up
  13
  13    senior papers to the library?                             13
                                                                  13    getting copies ofof all the papers.
  14
  14              MR. KLUFT: Objection,
                             Objeetion, foundation.               14
                                                                  14         Q. Do you know when the library first got
  15
  15    BY MS. McCALLION:
               MeCALLION:                                         15
                                                                  15    the copy of
                                                                                  of the King-Devick paper?
  16
  16           Q. You can
                      ean answer.                                 16
                                                                  16         A. I don't. I assume shortly after it
  17
  17           A. We would do that with all of
                                            of them.              17
                                                                  17    was done.
  18
  18           Q. You did that with all of
                                        of them.                  18
                                                                  18         Q. In 1976.
                                                                                     1976.
  19
  19           A. They were put in a special
                                     speeial place,
                                             plaee.               19
                                                                  19         A. Yeah.
  20
  20    special
        speeial cabinet.
                eabinet. I tried to keep copies
                                         eopies of
                                                of any of
                                                       of         20
                                                                  20         Q. Did you retain a copy of   of their final
  21
  21    those that I was involved with. But they were             21
                                                                  21    paper?
  22
  22    kept in the library. Most of
                                  of them just collected
                                               eolleeted          22
                                                                  22         A. I did.

                                                        Page
                                                        Page 78
                                                             78                                                    Page
                                                                                                                   Page 80
                                                                                                                        80

   1
   1    dust. And
                ?\nd when the college went through                 11        Q. Did you start to use that final paper
   2
   2    remodeling, they had to eliminate those.                   2
                                                                   2    in your teachings in the lab here or in the clinic
   3
   3          Q. Right, we heard about that.                       33   or in your classes?
   4
   4          A. So many of of them were returned to the           44             No.
                                                                             A. No.
   5
   5    original author, the student author.                       55        Q. What did you do with it?
   66         Q. So was it a policy at the time to give            66        A. Well, we didn't -- —atat that time we
   7
   7    the student papers to the library?                         77   didn't start on a regular basis of
                                                                                                         of using that in
   8
   8              MR. KLUFT: Objection, foundation.                88   the clinic. That came about a little later. As
   99             THE WITNESS: No, I1 don't think it was           99   it became more formalized, you know, with the test
  10
  10    a formal policy. I1 think, you know, at that time         10
                                                                  10    plates and the like.
  11
  11    when maybe --   — you know, today that might              11
                                                                  11              So to make those kinds of  of changes
  12
  12    immediately thereafter lead to a publication. At          12
                                                                  12    in the curriculum and incorporate in the clinic,
                                                                                                                    clinic.
  13
  13    that time the students, they graduated, they left.        13
                                                                  13    you need something like this, you need something,
                                                                                                                    something.
  14
  14    But some of the work was really good, including           14
                                                                  14    some sort ofof norms that you can quickly look at.
  15
  15    this.
        this.                                                     15
                                                                  15    And that came but we didn't have that at first.
  16
  16               So we wanted this to be somewhere              16
                                                                  16              We had all the numbers and
  17
  17    that if
              if another student, like the one that I1            17
                                                                  17    everything, but to have this in the form in which
  18
  18    mentioned, Blashill, the one where we did the             18
                                                                  18    a clinician could say in short time, yeah, this
  19
  19    modification -- —                                         19
                                                                  19    child failed, this child didn't, that was a
  20
  20    BY MS. McCALLION:
                   McC?\LL10N:                                    20
                                                                  20    process of
                                                                                 of transitioning it into the profession.
  21
  21          Q. Yes.
                   Yes.                                           21
                                                                  21         Q. I see.
  22
  22          A. --— you know, he could go and see what           22
                                                                  22            MR. KLUFT:
                                                                                      KLUFT: Can I just state for the

                                                        Page
                                                        Page 79
                                                             79                                                    Page
                                                                                                                   Page 81
                                                                                                                        81

                                                                                               Pages 78
                                                                                                     78 to 81
                                                                                                           81
www.DigitalEvidenceGroup.com                   Digital Evidence Group C'rt 2018                                202-232-0646
    Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 11 of 13
11/28/2018                   King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                    Darrell G. Schlange

   1
   1    for bringing that.                                        11   BY MS. McCALLION:
                                                                              McCALLlON:
   2
   2              (Deposition Exhibit 7 was marked                2
                                                                  2        Q. I thought you said that. I think you
   3
   3               for identification.)                           3
                                                                  3    made a reference to New York. Maybe thaf
                                                                                                           that'ss what
   4
   4                 McCALLION: And let's
                MS. McCALLlON:              lef s just mark as    44   it was.
   5
   5    Exhibit 8.                                                5
                                                                  5              Are you familiar with the NYSOA?
   6
   6            MR. PERKINS: There's two sets of                  66       A. Yes.
   7
   7    those.                                                    77       Q. Okay. What is the NYSOA?
   8
   8            MS. McCALLION:
                     McCALLlON: Yeah.                             88       A. In New York they developed or wanted
   99           MR. PERKINS: That was the stuff    stuff he       99   to do a battery of
                                                                                       of tests for children in the
  10
  10    was talking about Reading Plus and --  —                 10
                                                                 10    New York public school system and they wanted to
  11
  11            MS. McCALLION:
                     McCALLlON: Taylor.                          11
                                                                 11    have a quick and effective way to look at eye
  12
  12            MR. PERKINS: --     - Taylor.                    12
                                                                 12    movements.
                                                                       movements.
  13
  13              (Deposition Exhibit 8 was marked               13
                                                                 13              So they selected the King-Devick as
  14
  14               for identification.)                          14
                                                                 14    the part of
                                                                                of their battery to use. And they had
  15
  15             McCALLION:
        BY MS. McCALLlON:                                        15
                                                                 15    other alternatives or other choices like the
  16
  16         Q. So Exhibit 8 references the testimony            16
                                                                 16    Pierce and some recording systems that were very
  17
  17    you gave prior to the break about Taylor and the         17
                                                                 17    cumbersome. But they included the King-Devick in
  18
  18    Taylor test.                                             18
                                                                 18    their battery of
                                                                                     of tests for these large sample of
  19
  19            MR. PERKINS: You got to have a verbal            19
                                                                 19    public school children in New York City.
  20
  20    answer.
        answer.                                                  20
                                                                 20         Q. How do you know about this test, the
  21
  21            THE WITNESS: Yes, specifically the               21
                                                                 21    NYSOA test?
  22
  22    eye movement recording system they had.   had.           22
                                                                 22         A. Well, they put their name on it after

                                                  Page
                                                  Page 86
                                                       86                                                         Page
                                                                                                                  Page 88
                                                                                                                       88

   1
   1               KLUFT: This is the Reading Plus.
               MR. KLUFT:                                         11   they used it. Somewhere there's a publication. I
   2
   2               McCALLION: Yes.
               MS. McCALLlON:                                     2
                                                                  2    have it somewhere here.
   3
   3               KLUFT: And does it include these
               MR. KLUFT:                                         33         Q. That's
                                                                                  Thaf s okay.
   4
   4    pages as well? It looks like a separate document.         44        A. That they made after the procedure was
   5
   5             MR. PERKINS: Well, that goes with the            55   done, after they had done all the data, and their
   66   Taylor pages.                                             66   conclusion was that it was an effective screening
   7
   7                  McCALLION: Yeah.
                 MS. McCALLlON:                                   77   method.
   8
   8             MR. KLUFT: Okay.                                 88        Q. So you found out about the NYSOA
   99                 McCALLION: Let's
                 MS. McCALLlON:        Lets do one, two,
                                                      two.        99   testing once their publication came out.
  10
  10    three, four, five pages total.                           10
                                                                 10         A. Yeah.
  11
  11             THE WITNESS: And the comment about              11
                                                                 11         Q. You were not involved --  —
  12
  12    Taylor, again, is that concurrent with all this          12
                                                                 12         A. No.No.
  13
  13    other stuff
               stuff going on, he and his company developed      13
                                                                 13         Q. -- — in the NYSOA testing.
  14
  14    the eye movement recording systems that today is         14
                                                                 14         A. No. So they put their name on it. it
  15
  15    still used.
              used.                                              15
                                                                 15         Q. The NYSOA put their name on it.    it.
  16
  16    BY MS. McCALLlON:
                  McCALLION:                                     16
                                                                 16         A. Yeah.
  17
  17          Q. You mentioned before the break, I               17
                                                                 17         Q. On the test.
  18
  18    think you mentioned, correct me if  if I'm wrong.
                                                    wrong,       18
                                                                 18         A. Yeah, on the test, based on their use
  19
  19    please, the NYSOA?                                       19
                                                                 19    of
                                                                       of it in this huge screening project they did in
  20
  20          A. Uh-huh.                                         20
                                                                 20    New York City.
  21
  21             MR. KLUFT: I'll just object.
                                         object I don't          21
                                                                 21         Q. Did anyone from the NYSOA contact you
  22
  22    recall that, but if
                         if the witness says it is...            22
                                                                 22    at any point in time about this particular test?

                                                  Page
                                                  Page 87
                                                       87                                                         Page
                                                                                                                  Page 89
                                                                                                                       89

                                                                                               Pages 86
                                                                                                     86 to 89
                                                                                                           89
www.DigitalEvidenceGroup.com                Digital Evidence Group C'rt 2018                                    202-232-0646
    Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 12 of 13
11/28/2018                     King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                Darrell G. Schlange

   11        A. No. That was part of
                                  of the word of
                                              of                 1
                                                                 1        A. No, just that --
                                                                                           — you mean that it
   2
   2    mouth thing that was growing about this test, like       2
                                                                 2    would be sold there or something or what?
   3
   3    hey, you know, check
                       eheek this out, this is good.             3
                                                                 3        Q. No, they just had a copy.
   44        Q. How do you know that?                            4
                                                                 4        A. Yeah, no, it just was, you know, hey.
                                                                                                              hey,
   5
   5            Because I went to meetings and I know
             A. Beeause                                          5
                                                                 5    look, we don't have a lot of
                                                                                                of options when it comes
   66   this was the nature of
                            of a lot of
                                     of communication.
                                        eommunieation.           6
                                                                 6    to eye movements that's
                                                                                       thaf s quick and effective, you
   77        Q. So what meetings are you referring to            7
                                                                 7    know, you got the elaborate stuff
                                                                                                  stuff with the
   88   there?                                                   8
                                                                 8    recording systems and technology, but to actually
   99        A. They could
                     eould be --
                              — at that time it would            99   have something that would be a few minutes
  10
  10    be the Aeademy
               Academy of
                       of Optometry, Ameriean
                                     American Aeademy
                                              Academy of
                                                      of        10
                                                                10    screening test, that was new and very positive
  11
  11    Optometry, Ameriean
                   American Optometric Association, it
                            Optometrie Assoeiation,             11
                                                                11    reception of people.
                                                                                   people.
  12
  12    would be the Optometric
                     Optometrie Extension Program, OEP.         12
                                                                12        Q. So if
                                                                                if you could help me understand the
  13
  13             At that time there were a lot of
                                               of               13
                                                                13    process. Mr. King and Mr. Devick were students,
                                                                                                            students.
  14
  14    local
        loeal networking systems or groups that would           14
                                                                14    they completed the senior project, they handed the
  15
  15    meet, for example, in Chicago
                              Chieago every year and            15
                                                                15    paper in to you. You graded it.
                                                                                                  it We're not going
  16
  16    basically
        basieally speakers and participants
                               partieipants were from this      16
                                                                16    to go into that. And then at some point in time a
  17
  17    metropolitan area. So a lot of
                                    of the format of
                                                  of            17
                                                                17    copy of
                                                                           of that paper was given here to the library
  18
  18    those was not just lecture
                           leeture but a lot of
                                             of time just       18
                                                                18    at ICO?
  19
  19    to mingle and say, you know, hey, this worked for       19
                                                                19            MR. KLUFT: Objection. You can
  20
  20    me, check
            eheek it out.                                       20
                                                                20    answer.
                                                                      answer.
  21
  21         Q. And when you said before meetings at            21
                                                                21            THE WITNESS: It probably was just
  22
  22    that time, are we talking about 1976,
                                        1976, 1977?
                                              1977?             22
                                                                22    within that year.

                                                    Page
                                                    Page 90
                                                         90                                                      Page
                                                                                                                 Page 92
                                                                                                                      92

   11         A. Probably '60s, '70s.
                                '70s.                            11   BY MS. McCALLlON:
                                                                                 McCALLION:
   22         Q. '70s.
                   '70s.                                         2
                                                                 2         Q. Within the year.year.
   33         A. Yeah, into the '80s.                            33        A. You know, because all the senior
   44         Q. Late    '70s?
                   Late'70s?                                     44   papers had to be turned in at about the same time. time.
   55         A. I suppose, sure.                                55   So that's
                                                                          thaf s my  recollection   is that just to have a
   66         Q. At some of these meetings the                   66   place where people could, fellow students could
   77    King-Devick Test was being discussed.
                                      discussed, Is
                                                 is that         77   look at it and see it.
   88    your recollection?                                      88        Q. So whaf
                                                                                    what'ss your understanding of   of how
   99         A. Not from the podium.                            99   people outside of of ICO found out about this
  10
  10          Q. Not from the podium. But in the                10
                                                                10    King-Devick project?
  11
  11     mingling of --—                                        11
                                                                11             MR. KLUFT: Objection, foundation.
  12
  12          A. Yeah.                                          12
                                                                12             THE WITNESS: Probably --          — you know,
                                                                                                                       know.
  13
  13          Q. --— the attendees?                             13
                                                                13    this is the publication I was looking for, and
  14
  14          A. Yeah. Yes.Yes.                                 14
                                                                14    this I think is even mentioned in one of    of the
  15
  15          Q. Were you part of that discussion               15
                                                                15    countersuit things. But this was the results of
  16
  16     during this mingling?                                  16
                                                                16    their study.
  17
  17          A. Ii would be.
                            be.                                 17
                                                                17    BY MS. McCALLlON:
                                                                                 McCALLION:
  18
  18              MR. KLUFT: I'm just going to object           18
                                                                18         Q. The NYSOA.
  19
  19     to the form, vague.
                       vague.                                   19
                                                                19         A. Yeah.
  20
  20     BY MS. McCALLION:
                   McC?\LLiON:                                  20
                                                                20         Q. Okay. Well, we'll probably --       —
  21
  21          Q. Do you recall the people having the            21
                                                                21         A. That's
                                                                                 Thaf s  a group --
                                                                                                 —
  22
  22     test at these meetings?                                22
                                                                22         Q. Lefs
                                                                                 Let's just leave this hear for now.
                                                                                                                  now.

                                                    Page
                                                    Page 91
                                                         91                                                      Page
                                                                                                                 Page 93
                                                                                                                      93

                                                                                             Pages 90
                                                                                                   90 to 93
                                                                                                         93
www.DigitalEvidenceGroup.com                  Digital Evidence Group C'rt 2018                                202-232-0646
    Case 1:17-cv-09307-JPO Document 74-3 Filed 01/25/19 Page 13 of 13
11/28/2018                  King-Devick Test, Inc., v. NYU Langone Hospitals, et al.                 Darrell G. Schlange

   11        A. --
                — out of
                      of New York.                              11   people outside of
                                                                                    of ICO found out about the King and
   2
   2              So they --—                                   2
                                                                2    Devick project shortly after it was handed in to
   33        Q. Hold on one second --  —                        3
                                                                3    you as their senior paper?
   44        A. Yeah.                                           44       A. I don't know. I would assume that
   55        Q. --— because we're also jumping around.
                                                  around.       5
                                                                5    from my experience this paper was something more
   66             So this is a copy of the NYSOA                66   tangible that the people could look at and say
   7
   7    paper about the K-D Test.                               77   this is what the test is. In my recollection we
   88        A. Their study in New York City.City.              88   talked about it but nobody said to me can you get
   99        Q. Okay.                                           99   me a copy of
                                                                               of it.
  10
  10         A. And the results.
                           results.                            10
                                                               10        Q. So I'm not sure I understand what
  11
  11             MR. KLUFT: I'm sorry to interrupt,
                                             interrupt.        11
                                                               11    you're saying. When you said this paper was
  12
  12    Counsel, but could you ask him what the year is        12
                                                               12    something more tangible that people could look at
  13
  13    just so we can further identify this for the           13
                                                               13    and say this is what the test is.
  14
  14    record.                                                14
                                                               14        A. It was a publication.
  15
  15    BY MS. McCALLlON:
                  McCALLION:                                   15
                                                               15        Q. What do you mean by that?
  16
  16         Q. Well, I see 1983;
                              1983; right?                     16
                                                               16        A. There's a publication right here, this
  17
  17         A. 1983.
                  1983.                                        17
                                                               17    document here --—
  18
  18         Q. Okay.                                          18
                                                               18        Q. Right, right, right.
  19
  19         A. Yeah.                                          19
                                                               19        A. --— was a publication.
  20
  20         Q. We can make a copy of this. I don't            20
                                                               20           MR. KLUFT: The witness --   -
  21
  21    really feel rushed to do that. So we can just let      21
                                                               21           THE WITNESS: So people could see that
  22
  22    that be.                                               22
                                                               22    publication.

                                                Page
                                                Page 94
                                                     94                                                        Page
                                                                                                               Page 96
                                                                                                                    96

   1
   1              But I think my question is a little           11   BY MS. McCALLION:
                                                                            McCALLlON:
   2
   2    bit different because I see why you're giving this      2
                                                                2        Q. Right, okay. So we're, again, talking
   3
   3    to me. But let me backtrack and try and explain         3
                                                                3    about this NYSOA --  -
   4
   4    what I'm asking.                                        44       A. Yeah.
   5
   5              When Mr. King and Mr. Devick handed           5
                                                                5        Q. --— article published in 1983.
   66   their paper in, that was in 1976;
                                    1976; right?                66       A. Yeah.
   7
   7         A. (Witness nodding.)                              77       Q. Do you know when NYSOA started testing
   8
   8         Q. And so based on what I'm hearing you            88   the K-D Test?
   99   say, people outside ofof ICO found out about the        99       A. No. I think it's
                                                                                           if s probably in there
  10
  10    paper around 1976
                       1976 or 1977
                                 1977 or 1978.
                                         1978. Do you agree?   10
                                                               10    somewhere. Probably within the year before. I
  11
  11         A. In the format that I mentioned, yes.           11
                                                               11    don't know.
  12
  12    Not from the lecture podium but more in just study     12
                                                               12        Q. A year before 1983?1983?
  13
  13    groups and case-based study groups where people        13
                                                               13            MR. KLUFT: Objection.
  14
  14    would get together or, you know, in a meeting they     14
                                                               14            THE WITNESS: I have no idea.
  15
  15    would allow time for bring in cases and let's          15
                                                               15    BY MS. McCALLION:
                                                                              McCALLlON:
  16
  16    discuss it. Kind of
                          of like the format that we would     16
                                                               16        Q. Okay.
  17
  17    often do here at the college with students.            17
                                                               17        A. I'm sure it's
                                                                                       ifs in a document there
  18
  18         Q. And so this point in time that we're           18
                                                               18    someplace. It just was published at that time.
  19
  19    talking about now, late '70s, is well before NYSOA     19
                                                               19    And, you know, when the delay from when it was
  20
  20    published the paper, because that was in 1983.
                                                    1983.      20
                                                               20    submitted to published I'm not sure.
  21
  21         A. Yeah.                                          21
                                                               21        Q. The delay, are you referring to the
  22
  22         Q. So do you have an understanding of    of how   22
                                                               22    delay on NYSOA paper?

                                                Page
                                                Page 95
                                                     95                                                        Page
                                                                                                               Page 97
                                                                                                                    97

                                                                                            Pages 94
                                                                                                  94 to 97
                                                                                                        97
www.DigitalEvidenceGroup.com               Digital Evidence Group C'rt 2018                                 202-232-0646
